United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1903
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Jonathan Halley,                          *
                                          *        [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 8, 2008
                                 Filed: February 12, 2009
                                  ___________

Before LOKEN, Chief Judge, BEAM and ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

        After serving a term of imprisonment for a drug crime, Jonathan Halley began
a twenty-four month period of supervised release. Less than a year later, however, the
probation office of the United States District Court for the Eastern District of Missouri
filed a petition to modify Mr. Halley's terms of supervision by requiring him to reside
in a community correction center because he had violated his original terms; Mr.
Halley consented to the modification. But five months afterward, the probation office
filed a petition to have Mr. Halley's supervised release terminated because he had
violated the terms of his supervision in at least seven different ways since the date
they were modified.
      At his revocation hearing, Mr. Halley admitted the violations of which he was
accused and thus the only task before the district court1 was to determine whether to
revoke Mr. Halley's supervised release and, if so, to decide what further sentence it
should impose. The district court correctly determined that the recommended
sentencing range under the United States Sentencing Guidelines in Mr. Halley's case
was a term of three to nine months' incarceration, see U.S.S.G. § 7B1.4(a), but it
sentenced Mr. Halley to a term of eighteen months' imprisonment. Mr. Halley
appeals, asserting that his sentence is unreasonable. We affirm.

       "We review a revocation sentence under the same reasonableness standard that
applies to initial sentencing proceedings." United States v. Merrival, 521 F.3d 889,
890 (8th Cir. 2008) (internal quotation marks and citation omitted). A sentence is
unreasonable if in imposing it a district court fails to weigh relevant factors that
should have been given significant weight, gives significant weight to irrelevant
factors, or makes a clear error of judgment in weighing the relevant factors. See
United States v. Sanchez, 508 F.3d 456, 459-60 (8th Cir. 2007). Here, Mr. Halley's
principal contentions are that the district court did not properly evaluate his personal
history and characteristics and did not properly consider the nature of the offense, all
of which are matters that a district court must consider when imposing a revocation
sentence. See 18 U.S.C. §§ 3553(a)(1), 3583(e).

      Our careful review of the record convinces us that Mr. Halley's arguments are
meritless. At the revocation hearing, the district court gave special attention to
Mr. Halley's medical history, which included a diagnosis of bipolar disorder, and
found on an adequate record that he could not take advantage of the Bureau of Prisons
program for diagnosis and treatment if he were sentenced to a short term of
imprisonment. In fixing the sentence, the court also specifically adverted to the nature


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -2-
of Mr. Halley's offense (in this instance, his violations of release conditions), and
found that they also indicated a need for a substantial period of incarceration:
Mr. Halley had tested positive for drugs, which the district court believed meant that
he would benefit from the long-term drug treatment that he could receive in prison;
and the court thought that Mr. Halley's lack of motivation and discipline, as evidenced
by his unwillingness or inability to comply with the simplest release conditions,
indicated a need for a substantial stay in a disciplined and structured environment.

       Mr. Halley also argues that the sentence is unreasonable because the term of
imprisonment that the court imposed is twice as long as the high end of the
appropriate guideline range. But the provisions that the United States Sentencing
Commission has promulgated for cases involving the revocation of supervised release
are policy statements only. See United States v. Robertson, 537 F.3d 859, 861 (8th
Cir. 2008). It is true that a sentencing court must consider those statements in
fashioning a sentence, see 18 U.S.C. §§ 3553(a)(4)(B), 3583(e), but the district court
quite clearly had the recommended sentence in mind when it delivered its judgment.
When we consider the number and range of Mr. Halley's violations, moreover, his
specific characteristics (in particular, his apparent need for a mental evaluation and
treatment), as well as the statutory mandate that sentencing courts consider the need
for a sentence to "provide the defendant with needed ... medical care, or other
correctional treatment in the most effective manner," 18 U.S.C. §§ 3553(a)(2)(D),
3583(e), we cannot say that Mr. Halley's sentence was unreasonable.

      Affirmed.
                       ______________________________




                                         -3-